                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

VICTOR KEITH JONES,

         Plaintiff,
                                                         CIVIL ACTION NO.
 v.                                                    5:15-cv-00469-TES-MSH

Warden MCLAUGHLIN, et al.,

        Defendants.


           ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

       In his complaint, Plaintiff alleges that, while he was incarcerated at Macon State

Prison (“MSP”) in Oglethorpe, Georgia, he was attacked by another inmate while being

escorted to his cell by Defendants Stevenson and Raines, both MSP corrections officers.

[Doc. 1, p. 5]. Specifically, Plaintiff claims that he heard the door to the other inmate’s cell

being electronically opened, despite the prison’s policy of having the Disciplinary

Segregation Unit’s cell doors locked at all times. [Id.]. When the cell door swung open,

the other inmate “rushed out” and stabbed Plaintiff several times with a “thick sharpened

screw-type weapon [about] ten to 12 inches long.” [Id.]. Plaintiff was handcuffed and

attempted to defend himself to no avail. [Id.]. He claims that Defendants Stevenson and

Raines stood by and watched him being attacked and did not use pepper spray or any

other means to stop the attack. [Id.]. Defendants Stevenson and Raines allegedly watched

the events unfold for two-and-a-half to three minutes before calling for assistance. [Id.].
The Court construed these allegations to state a claim against Defendants Stevenson and

Raines for failure to intervene in violation of the Eighth Amendment. [Docs. 10, 15].

       An officer who “fails or refuses to intervene when a constitutional violation such

as an unprovoked beating takes place in his presence” is directly liable for an Eighth

Amendment violation. Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir. 1986). A plaintiff

asserting a claim for failure to intervene must show that the officer “was physically able

and had a realistic chance to intervene and act in time to protect the inmate [p]laintiff.”

Seals v. Marcus, No. 1:11-CV-99, 2013 WL 656873, at *8 (M.D. Ga. Jan. 25, 2013). But where

the officer shows that he “responded reasonably to the risk [of harm], even if the harm

ultimately was not averted,” he is entitled to summary judgment. Staley v. Owens, 367 F.

App’x 102, 107 (11th Cir. 2010) (per curiam) (quoting Farmer v. Brennan, 511 U.S. 825, 844–

45 (1994)).

       Defendants Stevenson and Raines moved for summary judgment, refuting

Plaintiff’s recitation of the facts and arguing that they acted reasonably under the

circumstances. [Doc. 34]. The United States Magistrate Judge reviewed the motion and

found that Defendants Stevenson and Raines committed no Eighth Amendment

violation. [Doc. 37]. The Magistrate Judge based his findings on Defendants’ version of

the facts, which were not controverted by Plaintiff. See LR 56, MDGa. Under that version

of the facts, Defendants Stevenson and Raines radioed for assistance quickly, stood

between Plaintiff and the other inmate, ordered the other inmate to stop, tried to separate



                                            2
the inmates, and “tried, as best they could, to put themselves in positions to protect

[Plaintiff] without getting hurt themselves,” but the other inmate was able to stab Plaintiff

five times. [Doc. 34-1, p. 2]. Defendant Stevenson was eventually able to restrain the other

inmate to end the attack. [Id. at p. 3]. According to Defendants Stevenson and Raines, the

entire incident lasted less than one minute. [Id.]. The Magistrate Judge concluded that

these facts establish that Defendants Stevenson and Raines acted reasonably under the

circumstances, despite the unfortunate fact that Plaintiff ended up being stabbed five

times. Plaintiff filed no objection to the Magistrate Judge’s recommendation.

          Upon thorough review of Defendants Stevenson and Raines’ motion, the Court

ADOPTS the Magistrate Judge’s Report and Recommendation [Doc. 37] and MAKES IT

THE ORDER OF THE COURT. Accordingly, Defendants Stevenson and Raines’ Motion

for Summary Judgment [Doc. 34] is GRANTED, and the Clerk of Court is DIRECTED to

enter judgment in favor of Defendants. 1

          SO ORDERED, this 29th day of March, 2019.

                                                            s/Tilman E. Self, III
                                                            TILMAN E. SELF, III, Judge
                                                            UNITED STATES DISTRICT COURT




1   The Court previously dismissed the claims against the other Defendants in this action. See [Doc. 15].


                                                       3
